DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's amendment and remarks filed on 03/04/2021 are acknowledged.
Claims 29-36, 38-46 and 48 are pending. 


3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



4. Claims 29-32 and 40-41 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 7960515 and 8236930.

Claims 33-36 and 43-46 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 9840562 and 10196452.

Claims 38-39, 42 and 48 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9028824 (all references are of record).

The rejections set forth in sections 6-8 of the previous office action are maintained for the reasons of record.

Applicant asserts that the instant claims are directed to different and distinct combinations of CDR sequences than those of the cited patents.

This is unpersuasive, because Applicant’s assertions are inconsistent with the facts.



The instant claims recite two antibodies, one comprising CDRs of SEQ ID NOS: 1-6, and the other comprising CDRs of SEQ ID NOS: 13-18.

US 10196452 recites an antibody comprising CDRs of SEQ ID NOS: 13-18 (e.g. claim 1).

US 9840562 recites an antibody comprising CDRs of SEQ ID NOS: 1-6 (e.g. claim 6).

US 9028824 recites an antibody comprising CDRs of SEQ ID NOS: 1-6 (e.g. claim 7).

US 8236930 recites an antibody comprising CDRs of SEQ ID NOS: 13-18 (e.g. claim 3).

US 7960515 recites an antibody comprising CDRs of SEQ ID NOS: 1-6 (e.g. claim 3).

Accordingly, the rejections set forth in sections 6-8 of the previous office action are maintained, and are incorporated by reference herein as if reiterated in full.



5. Conclusion: no claim is allowed.




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644